Citation Nr: 1228925	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for multiple claimed residuals of an abdominal aortic aneurysm, to include as secondary to hypertension.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to July 1997. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that Veteran had been treated at Pensacola Naval Hospital from 1997 to at least 2010.  The December 2004 records from the Sacred Heart Hospital show that he was transferred there from Pensacola Naval Hospital for treatment of his abdominal aortic aneurysm.  The RO last requested records from that naval facility in June 2010 at which time the RO received the medication list and lab and X-ray reports, showing treatment from 1997.  The medication list shows that he was still receiving prescription drugs there in 2010, though his outpatient treatment records were retired to the National Personnel Records Center in February 2007.  The RO attempted to obtain these records in one all-encompassing request from the service department.  The records facility responded by essentially indicating that the RO would have to provide a specific year for a search.  The RO should have made separate requests for each year from 1997 to 2010 and now must do so.  The treatment records from shortly after service could be highly probative as to the issues under appeal.  The RO should also ask the appellant whether he has received treatment at Pensacola Naval Hospital from June 2010 to the present.

The Social Security Administration records reflect a history of private treatment for the disorders on appeal.  The RO should attempt to obtain those records.  Appellant's assistance as needed should be solicited as needed.

The VA examiner addressed only the blood pressure readings from the April 1997 hypertension consult.  Dr. Marraccini in his August 2008 statement did not address any specific blood pressure readings.  Dr. Gorton in his June 2008 statement did not address the numerous blood pressures in service that were not elevated.  The Veteran's former representative in a July 2012 appellant's brief argues that the appellant had pre-hypertension during active service.  In light of the above, another VA medical opinion is necessary.

Finally, the RO last asked the Veteran to identify treatment for all his disorders on appeal in August 2007.  The RO should afford the Veteran another opportunity to identify all treatment for the disorders on appeal since August 2007. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all treatment for his hypertension, residuals of abdominal aortic aneurysm, and diabetes mellitus since August 2007.  The RO should attempt to obtain all records from Drs. Marraccini, Gorton, Harlin, Madlener, Tugwell, and Virtusio, as well as any other identified private and VA medical providers.  Appellant's assistance should be requested as needed.  Any obtained records should be associated with the appellant's claims file.

2.  The RO should ask the Veteran whether he has been treated at the Pensacola Naval Hospital since June 2010.  Depending on the appellant's response, the RO should contact the Pensacola Naval Hospital to obtain all treatment records from June 2010 to the present.   The RO should contact the National Personnel Records Center to obtain all treatment records from 1997 to 2010, and, if applicable, from 2011 to the present.  Because the National Personnel Records Center will only process a request for a one-year period of records, the RO should make separate requests for outpatient treatment records for each applicable individual year from 1997 to 2010, and, if applicable, from 2011 to the present.  The RO should also request all hospitalization records/emergency room treatment records from that facility for December 2004.  Any obtained records should be associated with the appellant's claims file.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of the hypertension and the residuals of the abdominal aortic aneurysm as well as whether he has diabetes mellitus.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the appellant had pre-hypertension during his active service.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimant's hypertension is related to active service, to include in-service elevated blood pressure readings and any in-service pre-hypertension.  The examiner should determine whether the Veteran has diabetes mellitus.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the abdominal aortic aneurysm or residuals thereof, or diabetes mellitus (if diagnosed) was caused or aggravated by hypertension or can otherwise be related to service.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

